

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A 10.6
 
CHANGE IN CONTROL AGREEMENT
 
THIS CHANGE IN CONTROL AGREEMENT with an effective date
of                             ,                 (this “Agreement”), is made by
and between Central Vermont Public Service Corporation (“Company”), and
______________ (“Executive”).
 
WHEREAS, the Board of Directors of Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) of Company exists
and that such possibility, and the uncertainty it may cause, may result in the
departure or distraction of key management employees of Company or of a
Subsidiary (as hereinafter defined) to the detriment of Company and its
stockholders;
 
WHEREAS, Executive is a key management employee of Company;
 
WHEREAS, the Board has determined that Company should encourage the continued
employment of Executive and the continued dedication of Executive to his
assigned duties without distraction as a result of the circumstances arising
from the possibility of a Change in Control; and
 
WHEREAS, the Company and Executive desire to enter into a change in control
agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Company and Executive hereby agree as follows:
 
1. Defined Terms.  For purposes of this Agreement, the following terms shall
have the meanings indicated below:
 
“Annual Incentive Plan” shall mean the Central Vermont Public Service
Corporation Management Incentive Plan, and any one or more other formalized
plans, if any, in which Executive is or may become eligible to participate
providing incentive compensation payable in cash to eligible participants
determined on the basis of a measuring period not in excess of 12 calendar
months, but shall expressly exclude, without limitation, the Central Vermont
Public Service Corporation Performance Share Incentive Plan (the “Performance
Share Plan”), the Defined Contribution Restoration Policy for Officers of
Central Vermont Public Service
 
 
 
 

--------------------------------------------------------------------------------

 
 
Corporation, the Deferred Compensation Plan for Officers and Directors of
Central Vermont Public Service Corporation, the Central Vermont Public Service
Corporation Omnibus Stock Plan, and any plan qualified or intended to be
qualified under Code Section 401(a) and any amendment or restatement of, or
successor plan to, any of the foregoing plans in effect from time to time, and
any executive fringe benefits.
 
“Annual Incentive Target” shall mean with respect to any measuring period, the
amount of cash compensation that would be payable to Executive under the Annual
Incentive Plan for such measuring period, computed assuming that the target
level of performance has been achieved with respect to a performance goal
identified in accordance with the terms of the Annual Incentive Plan.
 
“Board” shall have the meaning provided for in the first whereas clause above,
however, it shall include, unless specifically stated otherwise, any committee
of the Board to which the Board has delegated authority to act on its behalf.
 
“Cause” for termination by Company of Executive’s employment shall mean:
 
(i) the willful failure by Executive substantially to perform Executive’s duties
with Company or a Subsidiary, (other than any failure resulting from Executive’s
incapacity due to Executive’s Disability, or any actual failure after the
issuance of a Notice of Termination for Good Reason by Executive in accordance
with paragraph (A) of Section 8)) that continues for at least 30 calendar days
after the Board delivers to Executive a written demand for performance that
identifies specifically and in detail the manner in which the Board believes
that Executive willfully has failed substantially to perform Executive’s duties,
 
(ii) a conviction, guilty plea or plea of nolo contendere of Executive for any
felony,
 
(iii) the willful engaging by Executive in misconduct that is demonstrably and
materially injurious to Company or any Subsidiary, monetarily or otherwise,
 
(iv) a material violation by Executive of the corporate governance guidelines
and code of ethics of Company or any Subsidiary;
 
(v) a material violation by Executive of the requirements of the Sarbanes-Oxley
Act of 2002 or other federal or state securities law, rule or regulation, or
 
(vi) a material breach by Executive of any of the restrictive covenants
contained in Section 9.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
For purposes of this definition, no act, or failure to act, on Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive’s act, or failure to
act, was in the best interest of Company and its Subsidiaries.
 
“Change in Control” shall mean, if at any time subsequent to the date of this
Agreement, any of the following events shall have occurred:
 
(i) The acquisition by any individual, entity or “group,” within the meaning of
Section 13(d)(3) of the Exchange Act (a “Person”), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of voting
securities of Company representing 20% or more of the combined voting power of
the then outstanding voting securities of Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”);
 
(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
 
(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of more than 50% of the assets of Company (a “Capital
Transaction”), in each case, unless, following such Capital Transaction , all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Voting Securities immediately prior to
such Capital Transaction beneficially own, directly or indirectly, at least 60%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Capital Transaction (including, without
limitation, a corporation which as a result of such transaction owns Company or
all or substantially all of Company’s assets either directly or through one or
more subsidiaries), in substantially the same proportions as their ownership,
immediately prior to such Capital Transaction of the Outstanding Voting
Securities; or
 
(iv) Approval by the stockholders of Company of a complete liquidation or
dissolution of Company.
 


 
- 3 -

--------------------------------------------------------------------------------

 
 
“Company” shall mean Central Vermont Public Service Corporation and any
successor to its business or assets, by operation of law or otherwise.
 
“Date of Termination” shall have the meaning provided for in paragraph (B) of
Section 8 hereof.
 
“Disability” shall be deemed the reason for the termination by Company
of  Executive’s employment, if, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from the full-time
performance of Executive’s duties with Company or a Subsidiary for a period of
six consecutive months, Company shall have given Executive a Notice of
Termination for Disability, and, within 30 business days after the Notice of
Termination is given, Executive shall not have returned to the full-time
performance of Executive’s duties.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Executive” shall mean the individual named in the first paragraph of this
Agreement.
 
“Good Reason” for termination by Executive of Executive’s employment shall mean
the occurrence, without Executive’s express written consent, of any one of the
following:
 
(i) the assignment to Executive of any duties inconsistent with Executive’s
status as an executive officer of Company or of a Subsidiary or a substantial
adverse alteration in the nature or status of Executive’s responsibilities from
those in effect immediately prior to the Change in Control, excluding for this
purpose an isolated and inadvertent action by Company or a Subsidiary not taken
in bad faith and which is remedied by Company or Subsidiary within 10 days after
receipt of notice thereof given by the Executive and further provided that
neither mere changes in title and/or reporting relationship nor reassignment
following a Change in Control to a position that is substantially similar to the
position held immediately prior to the Change in Control shall constitute a
substantial adverse alteration in the nature or status of Executive’s
responsibilities from those in effect immediately prior to the Change in
Control;
 
(ii) a reduction by Company in Executive’s annual base salary to any amount that
is less than 90% of Executive’s annual base salary as in effect immediately
prior to the Change in Control;
 
(iii) the failure by Company (x) to continue in effect any compensation plan in
which Executive participates immediately prior to the Change in Control that is
material to  Executive’s total compensation, including but not limited to, stock
option, restricted stock, long-term and short-term incentive compensation,
bonus, and other plans; unless an equitable alternative arrangement embodied in
an ongoing substitute or alternative plan has been made, or (y) to continue
Executive’s participation therein (or in a substitute
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
or alternative plan) on a basis not materially less favorable, both in terms of
the amount of compensation provided and the level of Executive’s participation
relative to other participants, than existed immediately prior to the Change in
Control;
 
(iv) the relocation of the principal executive offices of Company to a location
more than 75 miles from the location of such offices immediately prior to the
Change in Control or Company’s requiring Executive to be based anywhere other
than the principal executive offices of Company, or in the case that Executive
was not based at the principal executive offices of Company immediately prior to
the Change in Control, to a location more than 75 miles from the location where
Executive was based immediately prior to the Change in Control, except for
required business travel to an extent substantially consistent with Executive’s
business travel obligations immediately prior to the Change in Control;
 
(v) the termination of Executive’s employment for any reason during the 30-day
period commencing on the first anniversary of the Change in Control if, on the
first anniversary of the Change in Control, a majority of the Company’s (or if
the Company’s shares are not publicly traded, the Company’s ultimate parent
whose shares are publicly traded) board of directors were not members of the
Board immediately prior to the Change in Control (a “Voluntary Termination
Event”);
 
(vi) the failure by Company to pay to Executive any material portion of
Executive’s current or deferred compensation under any deferred compensation
program of Company, within 5 business days after the date the compensation is
due (taking into account applicable restrictions under Section 409A) or to pay
or reimburse Executive for any expenses incurred by him for required business
travel;
 
(vii) the failure by Company to continue to provide Executive with substantially
the same benefits enjoyed by Executive under any of Company’s pension,
profit-sharing, life insurance, medical, health and accident, disability, or
other employee benefit plans in which Executive was participating immediately
prior to the Change in Control; the failure by Company to continue to provide
Executive any material fringe benefit or perquisite enjoyed by Executive
immediately prior to the Change in Control; or the failure by Company to provide
Executive with the number of paid vacation days to which Executive is entitled
in accordance with Company’s normal vacation policy in effect immediately prior
to the Change in Control; or
 
(viii) any failure by Company to comply with and satisfy Section 13(A)
(concerning a successor’s assumption of Company’s obligations hereunder), other
than a failure not occurring in bad faith and which is remedied by Company
promptly after receipt of notice thereof given by Executive.
 
For purposes of this definition of “Good Reason,” the terms “material” and
“materially” and phrase “substantially the same” are intended to be satisfied
where the value of the benefit or benefits that are provided after a Change in
Control equal or exceed 90% of the value of the comparable benefit or benefits
immediately before the Change in Control.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Gross-up Amount means the amount determined by multiplying the taxable benefit
by a fraction where the numerator is one and the denominator is one minus the
applicable tax rate.  The applicable tax rate shall be the sum of (i) the
highest federal individual income tax rate (currently 35%), plus (ii) 60% of the
highest applicable state individual income tax rate (if any), in each case for
the calendar year in which Executive receives a taxable benefit.
 
“Non-Interference/Assistance Period” shall mean the period commencing with the
Termination Date and ending on the first anniversary of the Termination Date.
 
“Notice of Termination” shall have the meaning stated in paragraph (A) of
Section 8 hereof.
 
“Payment Period” shall mean the 3-year period following the date on which a
Change in Control is consummated.
 
“Payment Trigger” shall mean the occurrence of a Change in Control during the
term of this Agreement coincident with or followed at any time before the end of
the Payment Period by the termination of Executive’s employment with Company or
a Subsidiary in a manner that constitutes a “separation from service”, as
defined in Section 409A, for any reason other than (i) by Executive without Good
Reason, (ii) by Company as a result of the Disability of Executive or with Cause
or, (iii) as a result of the death of Executive.
 
“Section 409A” shall mean Code Section 409A and any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section
409A by the U.S. Department of Treasury or the Internal Revenue Service.
 
“Subsidiary” shall mean any corporation or other entity or enterprise, whether
incorporated or unincorporated, of which at least a majority of the securities
or other interests having by their terms ordinary voting power to elect a
majority of the board of directors or others serving similar functions with
respect to such corporation or other entity or enterprise is owned by Company or
other entity or enterprise of which Company directly or indirectly owns
securities or other interests having all the voting power.
 


 
- 6 -

--------------------------------------------------------------------------------

 
 
“Termination Date” shall have the meaning provided for in paragraph (B) of
Section 8 hereof.
 
2. Term of Agreement.
 
(A)  In General.  This Agreement shall become effective on the date hereof and
shall continue in effect for a period of 3 years provided that if the Executive
shall die or a Termination Date shall occur prior to a Change in Control, this
Agreement shall terminate on the earlier of the date of Executive’s death or the
Termination Date.
 
(B)  Extension of Term.  Notwithstanding Section 2(A), the term of the Agreement
shall continue if, prior to the third anniversary of the date of this Agreement,
a Change in Control (i) is eminent, or (ii) has occurred.  In the case of (i) or
(ii), the term of the Agreement shall be extended until either (x) the
expiration of the 3-year Payment Period within which a Payment Trigger does not
occur, or (y) if a Payment Trigger does occur within the 3-year Payment Period,
the date on which the Company has performed all of its obligations and
liabilities under this Agreement.  For this purpose, a Change in Control shall
be regarded as eminent if it is reasonably likely to occur within 6 months
following the expiration date provided for the Agreement in Section 2(A).  If
the anticipated Change in Control does not occur within such 6-month period, the
Agreement shall expire at the conclusion of the 6-month period unless extended
by mutual agreement of the parties.
 
3. General Provisions.
 
(A)  Representations of Company.  Company hereby represents and warrants to
Executive that the execution and delivery of this Agreement and the performance
by Company of the actions contemplated hereby have been duly authorized by all
necessary corporate action on the part of Company; this Agreement is a legal,
valid and legally binding obligation of Company enforceable in accordance with
its terms; and neither the execution or delivery of this Agreement nor the
consummation by Company of the actions contemplated hereby (i) will violate any
provision of the certificate of incorporation or bylaws (or other charter
documents) of Company, (ii) will violate or be in conflict with any applicable
law or any judgment, decree, injunction or order of any court or governmental
agency or authority, or (iii) will violate or conflict with or constitute a
default (or an event of which, with notice or lapse of time or both, would
constitute a
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
default) under or will result in the termination of, accelerate the performance
required by, or result in the creation of any lien, security interest, charge or
encumbrance upon any of the assets or properties of Company under, any term or
provision of the certificate of incorporation or bylaws (or other charter
documents) of Company or of any contract, commitment, understanding,
arrangement, agreement or restriction of any kind or character to which Company
is a party or by which Company or any of its properties or assets may be bound
or affected.
 
(B)  Conditions Precedent to Payment.  No amount or benefit shall be payable
under this Agreement unless there shall have occurred a Payment Trigger during
the term of this Agreement.  In no event shall payments in accordance with this
Agreement be made in respect of more than one Payment Trigger.
 
(C)  No Contract of Employment.  This Agreement shall not be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between Executive and Company, Executive shall not have any
right to be retained in the employ of Company or of a Subsidiary.
Notwithstanding the immediately preceding sentence or any other provision of
this Agreement, no purported termination of Executive’s employment that is not
effected in accordance with a Notice of Termination satisfying paragraph (A) of
Section 8 shall be effective for purposes of this Agreement. Executive’s right,
following the occurrence of a Change in Control, to terminate his employment
under this Agreement for Good Reason shall not be affected by Executive’s
Disability or incapacity. Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason under this Agreement.
 
4. Payments Due Upon a Payment Trigger.  Upon the occurrence of a Payment
Trigger during the term of this Agreement, Executive shall receive payments from
the Company, or distributions from plans maintained by the company, as provided
for in this Section 4.
 
(A)  Accrued Compensation.  Company shall pay to Executive the following amounts
in a lump sum within 30 days following the Termination Date:
 
 
(i) Executive’s annual base salary through the Termination Date to the extent
not theretofore paid;

 


 
- 8 -

--------------------------------------------------------------------------------

 
 
(ii) the amount of any incentive compensation that has been allocated or awarded
to Executive for a completed fiscal year or other completed measuring period
preceding or coinciding with the occurrence of the Termination Date under any
incentive compensation plan that is due and payable at such time under the terms
of such plan but has not yet been paid to Executive; and
 
 
(iii) any accrued vacation pay to the extent not theretofore paid.

 
(B)  Long-Term and Short-Term Incentive Compensation.  With regard to any
long-term or short-term incentive compensation plan in which Executive is a
participant, including by way of example and not limitation, the Performance
Share Plan and the Annual Incentive Plan, Company shall pay the pro rata portion
of the award that would have been paid had Executive’s Termination Date not
occurred prior to the completion of the relevant fiscal year or other measuring
period.  In each case, the pro rata portion shall be calculated on a daily basis
unless the underlying incentive compensation arrangement specifies a different
method for the pro ration of the benefit.  The amount of the award shall be
calculated on the assumption that performance is at target levels unless Code
Section 162(m) requires that it be based on the lesser of actual performance or
target.  Payments and/or awards shall be made on the first to occur of (i) the
payment/award date specified in the applicable plan or (ii) within the 30-day
period commencing on the 60th day following the Termination Date unless a later
date is required by (x) Section 7 (relating to Section 409A) or (y) Code Section
162(m).
 
(C)  Severance Compensation.  Company shall pay to Executive in a lump sum in
cash within the 30-day period commencing on the 60th day following the
Termination Date, or within such later period as required by Section 7 (relating
to Section 409A), an amount equal to the product of: (i) 2.0 multiplied by, (ii)
the sum of (x) the higher of Executive’s annual base salary in effect
immediately prior to the occurrence of the Change in Control or Executive’s
annual base salary in effect immediately prior to the Payment Trigger, plus (y)
the higher of Executive’s Annual Incentive Target in effect immediately prior to
the occurrence of the Change in Control or Executive’s Annual Incentive Target
in effect immediately prior to the Payment Trigger.
 
(D)  Healthcare.  Provided that Executive fulfills his or her obligations and
responsibilities and satisfies the conditions set forth in Sections 9 and 10,
Company shall pay to Executive in a lump sum in cash within 10 days of the
conclusion of the Non-
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
Interference/Assistance Period, an amount equal to (x) the product of (i)
Executive’s monthly premium for health and dental insurance continuation
coverage for Executive and Executive’s family under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (the “COBRA Premium”), based on the monthly
COBRA Premium for such coverage in effect on the Termination Date, multiplied by
(ii) 24 months, plus (y) the Gross-Up Amount on the benefit determined under
(x).  During the Non-Interference/Assistance Period, Executive shall be solely
responsible for obtaining and maintaining Executive’s healthcare insurance.
 
(E)  Life and Disability Insurance.  In consideration for Executive’s
commitments under Sections 9 and 10, Company shall continue to provide Executive
with any life and disability insurance until the first to occur of the
following:(i) the second anniversary of the Termination Date, (ii) the date on
which Executive obtains comparable coverage from a subsequent employer, or (iii)
Executive’s breach of any obligation, responsibility, or condition set forth in
Sections 9 and 10.
 
(F)  Outplacement Services.  Company shall, at its sole expense as incurred,
provide Executive with outplacement services from a nationally recognized
outplacement service provider, the scope of which shall be selected by Executive
within parameters established by Company, provided that (i) the cost to Company
shall not exceed $15,000, and (ii) in no event shall the period during which the
outplacement service expenses are incurred or the period during which the
expenses are paid, extend beyond the end of the calendar year that begins after
the calendar year within which occurs Executive’s Termination Date.  Company
shall also calculate and pay to Executive the Gross-up Amount with respect to
the taxable portion of such outplacement services.
 
 (G)  Other Vested Benefits.  To the extent not theretofore paid or provided,
Company shall pay to Executive all vested benefits or other amounts that
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with Company or any of its Subsidiaries
at or subsequent to the Termination Date in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement; provided, however, if Executive receives the payments and
benefits in
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
accordance with paragraphs (B), (C), (D),(E), and (F) of this Section 4,
Executive shall not, in order to avoid any duplication of benefit, be entitled
to any severance pay or benefits under any severance plan, program or policy of
Company or its Subsidiaries, unless otherwise specifically provided therein in a
specific reference to this Agreement.
 
5. Release.  Notwithstanding anything contained herein to the contrary, Company
shall only be obligated to pay or provide a benefit under paragraphs (B), (C),
(D), (E), and (F) of Section 4 and Section 6 if: (i) within the 50-day period
after the Termination Date Executive first executes a release substantially in
the form attached hereto as  Exhibit A ; and (ii) Executive does not revoke the
release during the 7-day revocation period prescribed by the Age Discrimination
in Employment Act of 1967, as amended, or any similar revocation period, if
applicable.
 
6. Gross-Up Payments.
 
(A)  In the event that this Agreement shall become operative and it shall be
determined (as hereafter provided) that any payment (other than the Gross-Up
payments provided for in this Section 6) or distribution by the Company or any
of its subsidiaries to or for the benefit of Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (each of the foregoing a “Payment”), would be subject to the excise
tax imposed by Code Section 4999 by reason of being considered “contingent on a
change in ownership or control” of the Company, within the meaning of Code
Section 280G or to any similar tax imposed by state or local law, or any
interest or penalties with respect to such tax (such tax or taxes, together with
any such interest and penalties, being hereafter collectively referred to as the
“Excise Tax”), Executive shall be entitled to receive an additional payment or
payments from the Company (collectively, a “Gross-Up Payment”).  The Gross-Up
Payment shall be in an amount such that, after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax and any income tax imposed upon the Gross-Up Payment,
Executive shall retain an amount of Gross-Up Payment equal to the Excise Tax
imposed upon the Payment.
 


 
- 11 -

--------------------------------------------------------------------------------

 
 
(B)  Subject to the provisions of Section 6(F), all determinations required to
be made under this Section 6, including whether an Excise Tax is payable by
Executive and the amount of such Excise Tax and whether a Gross-Up Payment is
required to be paid by the Company to Executive and the amount of such Gross-Up
Payment, if any, shall be made by the Company’s external accounting firm,
Deloitte Touche or any successor entity or by such other nationally recognized
accounting firm (the “Accounting Firm”) selected by Executive with the consent
of the Company, which consent will not be unreasonably withheld.  Executive
shall direct the Accounting Firm to submit its determination and detailed
supporting calculations to both the Company and Executive within 45 calendar
days after the occurrence of a Payment Trigger, and any such other time or times
as may be requested by the Company or Executive.  If the Accounting Firm
determines that any Excise Tax is payable by Executive, the Company shall pay
the required Gross-Up Payment to Executive within 15 business days after receipt
of such determination and calculations with respect to any Payment to
Executive.  If the Accounting Firm determines that no Excise Tax is payable by
Executive, it shall, at the same time as it makes such determination, furnish
the Company and Executive an opinion that Executive has substantial authority
not to report any Excise Tax on his federal, state or local income or other tax
return.  As a result of the uncertainty in the application of Code Section 4999
and the possibility of similar uncertainty regarding applicable state or local
tax law at the time of any determination by the Accounting Firm hereunder, it is
possible that a Gross-Up Payment which will not have been made by the Company
should have been made (an “Underpayment’), consistent with the calculations
required to be made hereunder.  In the event that the Company exhausts or fails
to pursue its remedies pursuant to Section 6(F) and Executive thereafter is
required to make a payment of any Excise Tax, Executive shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and Executive as promptly as possible.  Any such Underpayment shall be
promptly paid by the Company to, or for the benefit of, Executive within 15
business days after the receipt of such determination and calculations.
 


 
- 12 -

--------------------------------------------------------------------------------

 
 
(C)  The Company and Executive shall each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company
or Executive, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
Section 6(B).  Any determination by the Accounting Firm as to the amount of the
Gross-Up Payment shall be binding upon the Company and Executive.
 
(D)  The federal, state and local income or other tax returns filed by Executive
shall be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by Executive.  Executive
shall make proper payment of the amount of any Excise Payment, and at the
request of the Company, provide to the Company true and correct copies (with any
amendments) of his federal income tax return as filed with the Internal Revenue
Service and corresponding state and local tax returns, if relevant, as filed
with the applicable taxing authority, and such other documents reasonably
requested by the Company, evidencing such payment.  If prior to the filing of
Executive’s federal income tax return, or corresponding state or local tax
return, if relevant, the Accounting Firm determines that the amount of the
Gross-Up Payment should be reduced, Executive shall within 15 business days pay
to the Company the amount of such reduction.
 
(E)  The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Section 6(B) shall be
borne by the Company. If such fees and expenses are initially paid by Executive,
the Company shall reimburse Executive the full amount of such fees and expenses
within 15 business days after receipt from Executive of a statement thereof and
reasonable evidence of his payment thereof.
 
(F)  Executive shall notify the Company in writing of any claim, by the Internal
Revenue Service or any other taxing authority that, if successful, would require
the payment by the Company of a Gross-Up Payment or any additional Gross-Up
Payment. Such notification shall be given as promptly as practicable but no
later than l0 business days after Executive actually receives notice of such
claim and Executive shall further apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid (in each case, to
the extent known by Executive). Executive shall not pay such claim prior to the
earlier of (x) the expiration of the 30-calendar-day period following the date
on which he gives such notice to the Company
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
and (y) the date that any payment or amount with respect to such claim is due.
If the Company notifies Executive in writing prior to the expiration of such
period that it desires to contest such claim, Executive shall:
 
 
(i) provide the Company with any written records or documents in his possession
relating to such claim reasonably requested by the Company;

 
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

 
 
(iii) cooperate with the Company in good faith in order to effectively contest
such claim; and

 
 
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such contest and payment of costs
and expenses. Without limiting the foregoing provisions of this Section 6(F),
the Company shall control all proceedings taken in connection with the contest
of any claim contemplated by this Section 6(F) and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim (provided,
however, that Executive may participate therein at his own cost and expense) and
may, at its option, either direct Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs
Executive to pay the tax claimed and sue for a refund, the Company shall advance
the amount of such payment to Executive on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income or other tax, including interest or penalties with respect
thereto, imposed with respect to such advance; and provided further, however,
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of Executive with respect to which the contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company's control of any such contested claim shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 
(G)  If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 6(F), Executive receives any refund with respect to such
claim, Executive shall (subject to the Company’s complying with the requirements
of Section 6(F)) pay to the Company the
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
amount of such refund (together with any interest paid or credited thereon after
any taxes applicable thereto) within 15 business days of Executive’s receipt of
such refund.  If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 6(F), a determination is made that Executive shall
not be entitled to any refund with respect to such claim and the Company does
not notify Executive in writing of its intent to contest such denial or refund
prior to the expiration of 30 calendar days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of any such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid by the Company to Executive pursuant to this Section
6.
 
(H)  Notwithstanding any provision of this Agreement to the contrary, if (i) but
for this sentence, the Company would be obligated to make a Gross-Up Payment to
Executive, and (ii) either (a) the aggregate "present value" of the "parachute
payments" to be paid or provided to Executive under this Agreement or otherwise
does not exceed 1.10 multiplied by three times Executive's "base amount," or (b)
Executive's termination of employment constitutes a Voluntary Termination Event,
then the payments and benefits to be paid or provided under this Agreement will
be reduced to the minimum extent necessary (but in no event to less than zero)
so that no portion of any payment or benefit to Executive, as so reduced,
constitutes an "excess parachute payment." For purposes of this Section 6(H),
the terms "excess parachute payment," "present value," "parachute payment," and
"base amount" will have the meanings assigned to them by Section 280G of the
Code. The determination of whether any reduction in such payments or benefits to
be provided under this Agreement is required pursuant to the preceding sentence
will be made at the expense of the Company, if requested by Executive or the
Company, by the Accounting Firm. The fact that Executive's right to payments or
benefits may be reduced by reason of the limitations contained in this Section
6(H) will not of itself limit or otherwise affect any other rights of Executive
other than pursuant to this Agreement. In the event that any payment or benefit
intended to be provided under this Agreement or otherwise is required to be
reduced pursuant to this Section 6(H), Executive will be entitled to designate
the payments and/or benefits to be so reduced in order to give effect to this
Section 6(H).  The Company will provide Executive with all information
reasonably requested by Executive to permit Executive to make such designation.
In the event that Executive fails to make such designation within l0
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
business days of the Termination Date, the Company may effect such reduction in
any manner it deems appropriate.
 
7. Compliance with Section 409A.
 
(A)  Specified Employee.  Notwithstanding anything contained in this Agreement
to the contrary, if Executive is a “specified employee,” within the meaning of
Section 409A as determined under Company’s policy for determining specified
employees on the Termination Date, all payments, benefits or reimbursements paid
or provided under this Agreement that constitute a “deferral of compensation”
within the meaning of Section 409A of the Code, that are provided as a result of
a Separation from Service and that would otherwise be paid or provided during
the first 6 months following such Termination Date shall be accumulated through
and paid or provided (together with interest at the applicable Federal
short-term rate, compounded semi-annually, in effect under Code Section 1274(d)
as of the Termination Date) within 30 calendar days after the first business day
following the 6 month anniversary of such Termination Date (or, if Executive
dies during such 6-month period, within 10 calendar days after Executive’s
death).
 
(B)  Compliance with Section 409A.  It is intended that the payments and
benefits provided under this Agreement shall either be exempt from the
application of, or comply with, the requirements of Section 409A. This Agreement
shall be construed, administered, and governed in a manner that effects such
intent, and Company shall not take any action that would be inconsistent with
such intent. Without limiting the foregoing, the payments and benefits provided
under this Agreement may not be deferred, accelerated, extended, paid out or
modified in a manner that would result in the imposition of an additional tax
under Section 409A upon Executive. Although Company shall use its best efforts
to avoid the imposition of taxation, interest and penalties under Section 409A,
the tax treatment of the benefits provided under this Agreement is not warranted
or guaranteed. Neither Company, its Subsidiaries nor their respective directors,
officers, employees or advisors shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Executive or other taxpayer as a
result of the Agreement.
 


 
- 16 -

--------------------------------------------------------------------------------

 
 
8. Termination Procedures.
 
(A)  Notice.  On or after the occurrence of a Change in Control, any purported
termination of Executive’s employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 14 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice that indicates
the specific termination provision in this Agreement relied upon, and, if
applicable, the notice shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.  Further, a Notice of Termination
for Cause shall include a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board at a
meeting of the Board that was called and held for the purpose of considering the
termination (after reasonable notice to Executive and an opportunity for
Executive, together with his counsel, to be heard by the members of the Board)
finding that, in the informed, reasonable, good faith judgment of the Board,
Executive’s conduct satisfies one or more of the requirements set forth in the
definition of Cause in Section 1, and specifying the particulars thereof in
detail.
 
(B)  Termination Date.  “Termination Date” under this Agreement shall mean the
effective date of Executive’s employment with Company or its affiliates that
constitutes a “separation from service” within the meaning of Section
409A.  Except as provided in the next sentence, the Termination Date shall be
determined as follows: (i) if Executive’s employment is terminated for
Disability, 30 business days after Notice of Termination is given (provided that
Executive shall not have returned to the full-time performance of Executive’s
duties during that 20 business-day period) and (ii) if Executive’s employment is
terminated for any other reason, the date specified in the Notice of
Termination, which, in the case of a termination by Company, shall not be less
than 10 business days except in the case of a termination for Cause, and, in the
case of a termination by Executive, shall not be less than 10 business days nor
more than 20 business days, respectively, after the date such Notice of
Termination is given.  Company and Executive shall take all steps necessary
(including with regard to any post-termination services by Executive) to ensure
that any termination described in this Section 8(B) constitutes a “separation
from service” within the meaning of Section 409A and that the date on which such
separation from service takes place is the “Termination Date.”
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
9. Restrictive Covenants.
 
(A)  Non-Disclosure.  Executive acknowledges that in the course of Executive’s
employment with Company and any Subsidiary Executive has had and will have
access to confidential information and trade secrets proprietary to Company and
its Subsidiaries, including, without limitation, information and knowledge
pertaining to services provided, products, innovations, designs, ideas, plans,
trade secrets, proprietary information, transmission and distribution systems
and methods, revenue and profit figures, customer lists, contracts, studies,
relationships between the Company and its Affiliates and/or Subsidiaries and
other others who have business dealings with the Company and its Affiliates
and/or Subsidiaries ("Confidential Information").  Executive further
acknowledges that the Confidential Information is proprietary to Company and its
Subsidiaries, that the unauthorized disclosure of any of the Confidential
Information to any person or entity will result in immediate and irreparable
competitive injury to Company and its Subsidiaries, and that such injury cannot
adequately be remedied by an award of monetary damages. Accordingly, Executive
shall not at any time disclose any Confidential Information to any person or
entity who is not properly authorized by Company or its Subsidiaries to receive
the information without the prior written consent of the Board (which consent
may be withheld for any reason or no reason) unless and except to the extent
that such disclosure is required by any subpoena or other legal process (in
which event Executive will give the Board prompt written notice of such subpoena
or other legal process and will cooperate with the Company in order to permit
Company and its Subsidiaries to seek appropriate protective orders).  Executive
shall not use any Confidential Information for Executive’s own account without
the prior written consent of the Board (which consent may be withheld for any
reason or no reason).
 
(B)  Non-Compete.  Executive shall not during Executive’s employment with
Company or any Subsidiary and thereafter until the expiration of the
Non-Interference/Assistance Period, in any manner, directly or indirectly,
through any person, firm or corporation, alone or as a member of a partnership
or as an officer, director, shareholder, investor or employee of or in any other
corporation or enterprise or otherwise, (i) engage in or be engaged in, or
assist any other person, firm, corporation or enterprise in engaging or being
engaged in, any business then actively being conducted by Company or its
Subsidiaries, or any business that each of Company or its Subsidiaries has
engaged in during the Non-Interference/Assistance Period within
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
Vermont, (ii) engage in or be engaged in, or assist the Vermont Public Service
Board, Connecticut Department of Public Utility, Vermont Department of Public
Service or successor department or agency in the regulation or oversight of the
Company or its Subsidiaries, or (iii) engage in or be engaged in, or assist any
active customer or supplier  of Company or its Subsidiaries in the development,
negotiation, or implementation of a power supply or power purchase contract or
other agreement with Company or its Subsidiaries. Nothing in this Section shall
prohibit Executive from being: (x) a shareholder in a mutual fund or a
diversified investment company or (y) a passive owner of not more than 5% of the
outstanding equity securities of any class of a corporation or other entity
which is publicly traded, so long as Executive has no active participation in
the business of such corporation or other entity. For the purpose of
clarification, the business in which Company is actively engaged includes the
purchase, production, transmission, distribution, and the retail sale of
electricity principally in Vermont; however, Company also sells excess power in
the wholesale markets administered by ISO New England and to other New England
customers.
 
(C)  Non-Interference.  Executive shall not during his employment with Company
or its Subsidiaries and thereafter until the expiration of the
Non-Interference/Assistance Period employ, or assist any person or entity in
employing, any employee of Company or its Subsidiaries. Executive shall not
during his employment with Company or its Subsidiaries and thereafter until the
expiration of the Non-Interference/Assistance Period solicit, or assist any
person or entity to solicit, any employee of any member of Company or its
Subsidiaries to leave the employment of Company or its Subsidiaries or to become
employed by any other entity.
 
(D)  Non-Disparagement.  During the term of employment and thereafter until the
expiration of the Non-Interference/Assistance Period, Executive shall not, in
any communications with the press or other media or any customer, client or
supplier of Company, or any Subsidiary, criticize, ridicule or make any
statement which disparages or is derogatory of Company or any Subsidiary, of any
successor or assignee thereto or of their respective directors or senior
officers.  No director or senior officer of company will, during the same time
period, criticize, ridicule or make any statement which disparages or is
derogatory of Executive.
 
(E)  Change in Scope.  If a court holds that the restrictions provided for in
this Section 9 are unreasonable under circumstances then existing, the parties
hereto agree that the maximum
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.
 
(F)  Acknowledgment by Executive.  Executive acknowledges that the covenants
contained in this Section 9 are a principal inducement for the willingness of
Company to enter into this Agreement and make the payments and provide the
benefits to Executive under this Agreement and that Company and Executive intend
the covenants to be binding upon and enforceable against Executive in accordance
with their terms, notwithstanding any common or statutory law to the contrary.
Executive agrees that the obligations of Company under this Agreement
(specifically including, but not limited to, the obligation to make any payment
or provide any benefit under paragraphs (B), (C), (D), (E) and (F) of Section 4
or Section 6) constitute sufficient consideration for the covenants contained in
this Section 9. Company and  Executive further agree that the restrictions
contained in this Section 9 are reasonable in period, scope and geographical
area and are necessary to protect the legitimate business interests and
Confidential Information of Company and its Subsidiaries. Executive agrees that
he will notify Company and its Subsidiaries in writing if he has, or reasonably
should have, any questions regarding the applicability of this Section 9.
Because Executive’s services are unique and because Executive has access to
Confidential Information, the parties agree that Company and its Subsidiaries
would be damaged irreparably in the event any of the provisions of this Section
9 were not performed in accordance with their specific terms or were otherwise
breached and that money damages would be an inadequate remedy for any such
non-performance or breach. In the event that Executive breaches or threatens to
breach any such provision of this Section 9, the parties agree that Company and
its Subsidiaries shall be entitled to seek any and all equitable and legal
relief provided by law, specifically including immediate and permanent
injunctive relief to prevent any breach or threatened breach of any of such
provisions and to enforce such provisions specifically (without posting a bond
or other security). Executive hereby waives any claim that Company or its
Subsidiaries have an adequate remedy at law. The parties agree that the
foregoing relief shall not be construed to limit or otherwise restrict the
ability of Company and its Subsidiaries to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages.
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
10. Consulting.  Executive agrees to provide such consulting services as may
reasonably be requested by the Company during the Non-Interference/Assistance
Period .
 
11. No Offsets or Mitigation/Withholding.  Company’s obligation to make the
payments provided for in Sections 4, 6 or 12 of this Agreement and otherwise to
perform its obligations hereunder shall be absolute and unconditional and shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which Company or any of its Subsidiaries may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.  All
payments to be made by Company or a Subsidiary under this Agreement shall be
reduced by any tax or other amounts required to be withheld under applicable
law.
 
12. Disputes.
 
(A)  Arbitration.  Any dispute or controversy arising out of or in connection
with this Agreement shall, upon a written notice from Executive to Company
either before suit thereupon is filed or within 20 business days thereafter, be
settled exclusively by binding arbitration before an arbitrator mutually
acceptable to the parties in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitration proceeding shall be
conducted at a location that is within 50 miles of the location of Executive’s
principal place of employment on the Termination Date. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.  Notwithstanding the
foregoing, Company shall not be required to seek or participate in arbitration
regarding any breach or threatened breach by Executive of his obligations in
Section 9, but may pursue its remedies for such breach in a court of competent
jurisdiction in accordance with Section 12(C) below.
 
(B)  Legal Fees and Expenses.  In the event that Executive prevails in an
arbitration commenced as provided for in this Section 12, Company shall pay or
reimburse Executive for reasonable legal fees and expenses incurred by Executive
and attributable to such arbitration.
 
(C)  Other Legal Action.  Any legal action concerning this Agreement, other than
an arbitration described in Section 12(A), whether instituted by Company or
Executive, shall be
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
brought and resolved only in the United States Federal District Court of
Vermont.  Company  and Executive hereby irrevocably consent and submit to and
shall take any action necessary to be subject to the personal jurisdiction of
that court and hereby irrevocably agree that all claims in respect of the action
shall be instituted, heard, and determined in that court. Company and Executive
each agree that such court is a convenient forum, and hereby irrevocably waive,
to the fullest extent possible, the defense of an inconvenient forum to the
maintenance of the action. Any final judgment in the action may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
13. Successors; Binding Agreement.
 
(A)  In addition to any obligations imposed by law upon any successor to
Company, Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. The provisions of
this Section 13 shall continue to apply to each subsequent employer of Executive
bound by this Agreement in the event of any merger, consolidation, or transfer
of all or substantially all of the business or assets of that subsequent
employer.
 
(B)  This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If Executive shall die
while any amount would be payable to Executive hereunder (other than amounts
which, by their terms, terminate upon the death of Executive) if Executive had
continued to live, the amount, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to the executors, personal
representatives, or administrators of Executive’s estate.
 
14. Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon actual receipt:
 
To Company:
 
Central Vermont Public Service Corporation
77 Grove Street, Rutland Vermont 05701
Attention:  Director - Human Resources


 
To Executive:
 
 
15. Miscellaneous.  Except as otherwise provided in Section 6, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in writing and signed by Executive and
an officer of Company specifically designated by the Board. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of Delaware. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state, or local law
and any additional withholding to which Executive has agreed.
 
16. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
17. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
18. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to the subject matter hereof, superseding all prior oral or
written communications, agreements, contracts and the like between the parties.
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGEMENT OF ARBITRATION


The parties to this Agreement acknowledge the arbitration provision of this
Agreement, and acknowledge that no lawsuit may be brought by either party
concerning any dispute that may arise which is covered by the arbitration
provision, unless it involves a question of constitutional or civil rights, and
that such dispute shall be submitted to arbitration in accordance with the
arbitration provision as set forth in Section 12(A).
 
DATED at Rutland, Vermont this ____ day of ______________________.
 
IN PRESENCE OF:


________________________                                  ______________________________
Witness                                                                           Executive
 

 
CENTRAL VERMONT PUBLIC
SERVICE CORPORATION
 

 
________________________                                 By  ____________________________
Witness                                                                                 
Lead Director of the Board


 
 

 
- 25 -

--------------------------------------------------------------------------------

 
